DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/876556 filed on June 06, 2022.


Applicant
2.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution.  Applicant mentioned multiple times in the remarks about “finding” a story.  Examiner would like to discuss this concept and other concepts in hopes of reaching a resolution.



Information Disclosure Statement
	IDS submitted on June 06, 2022 was reviewed and accepted by the Examiner.



Response Arguments
3.	The Applicant’s arguments have been considered but are not persuasive. 

	On Pgs. 11-16 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant argues the 35 U.S.C. 101 rejection.


	Examiner replies that the claimed invention is an abstract idea.  Examiner clarified the rejection below to address any uncertainty about the abstract idea.
Portion of rejection below:


With respect to independent claims, 1, 10 and 19, specifically claim 1, 10 and 19 recites "parameterizing a modular angle, wherein the modular angle corresponds to an interpretation for characterizing data, wherein the modular angle is re-usable with respect to a plurality of different story types or content verticals, and wherein the parameterizing operates to configure the modular angle for a specific story type or a specific content vertical” and “including a specification of the parameterized modular angle in a story specification, wherein the story specification organizes a narrative structure for the narrative story, the story specification comprising (1) specifications of a plurality of data models and (2) the specification of the parameterized modular angle, wherein the specifications of the data models and the parameterized modular angle are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally associate content with another type of content, that will be used to generate a story. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “parameterizing” in the context of this claim encompasses the user manually determining that there are second content/attributes/criteria associated with first content and building a story or summary based upon the first content.  So for example if a first person sees a second person walking with ice cream, the first person can mentally think of a story that involves the way the second person obtained the ice and performed actions that led the second person to arrive at the current place of walking down the street in possession of ice cream.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing the story specification to generate executable code that defines an analytical framework for analyzing the structured data”, “executing the executable code with respect to the structured data to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data; in response to a determination that the interpretation corresponding to the parameterized modular angle validly characterizes the structured data, generating a narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses the interpretation in natural language; and wherein the method steps are performed by a processor”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 10 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 10 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


	On Pg. 18 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Andrieu describes a video game where the story presented to a user continuously updates itself based on user interactions within the video game world. In this fashion, Andrieu generally corresponds to a tool for generating fictional literature. By contrast, claim 1 is more focused on a journalistic-type tool that finds the narrative stories that are present within a data set waiting to be discovered. That is, Andrieu is focused on finding/selecting stock data to fit a desired story, while claim 1 is focused on finding a story that fits a set of data.”

	Examiner replies that this claimed concept is taught by the cited references.  The claim language does not provide any language that would lead a person of ordinary skill in the art at the time of the invention to infer “finding” stories within a set of data.  Applicant is encouraged to amend the claim so that this “finding” concept is within the claim language.  Based upon the current language, the Andrieu references teaches the claimed concept. The Andrieu refences responds to user interactions in order to create narrative stories. Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical.


Claim Rejections - 35 U.S.C. §101 
 
4.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system, independent claim 10 and 19 recite a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 

Yes.   With respect to independent claims, 1, 10 and 19, specifically claim 1, 10 and 19 recites "parameterizing a modular angle, wherein the modular angle corresponds to an interpretation for characterizing data, wherein the modular angle is re-usable with respect to a plurality of different story types or content verticals, and wherein the parameterizing operates to configure the modular angle for a specific story type or a specific content vertical” and “including a specification of the parameterized modular angle in a story specification, wherein the story specification organizes a narrative structure for the narrative story, the story specification comprising (1) specifications of a plurality of data models and (2) the specification of the parameterized modular angle, wherein the specifications of the data models and the parameterized modular angle are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally associate content with another type of content, that will be used to generate a story. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “parameterizing” in the context of this claim encompasses the user manually determining that there are second content/attributes/criteria associated with first content and building a story or summary based upon the first content.  So for example if a first person sees a second person walking with ice cream, the first person can mentally think of a story that involves the way the second person obtained the ice and performed actions that led the second person to arrive at the current place of walking down the street in possession of ice cream.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing the story specification to generate executable code that defines an analytical framework for analyzing the structured data”, “executing the executable code with respect to the structured data to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data; in response to a determination that the interpretation corresponding to the parameterized modular angle validly characterizes the structured data, generating a narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses the interpretation in natural language; and wherein the method steps are performed by a processor”.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 10 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 101 SUMMARY ANALYSIS: 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for i identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the modular angle is associated with a plurality of applicability condition parameters for testing to determine whether the interpretation validly characterizes data, wherein the parameterizing step links the applicability condition parameters to the specific story type or content vertical and one or more elements or derived features of the structured data” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the executing step comprises testing the linked applicability condition parameters against the structured data or data derived therefrom to determine whether the interpretation validly characterizes the structured data” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the story specification further comprises a specification of a plurality of derived features that are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language; and wherein the analytical framework is configured to compute the derived features; and wherein at least one of the applicability condition parameters is linked to at least one of the derived features” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the story specification further comprises a plurality of content blocks, wherein each content block defines how a corresponding section of the narrative story is to be generated, wherein each content block includes a specification of a modular angle with a corresponding interpretation for consideration with respect to the corresponding section” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the parameterizing step comprises parameterizing a plurality of modular angles that are re-usable with respect to a plurality of different story types or content verticals, wherein each modular angle corresponds to a different interpretation of data, wherein the parameterizing operates to configure the modular angles for the specific story type or the specific content vertical, and wherein the story specification comprises a plurality of specifications of the parameterized modular angles; wherein the executing step comprises executing the executable code with respect to the structured data to determine whether any of the interpretations corresponding to the modular angles validly characterize the structured data; and wherein the generating step comprises, in response to a determination that a plurality of the interpretations corresponding to the modular angles validly characterize the structured data, generating the narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses, in natural language, a plurality of the interpretations determined to validly characterize the structured data” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining an importance value applicable to each of the modular angles whose corresponding interpretation was determined to validly characterize the structured data; and selecting which of the interpretations determined to validly characterize the structured data are to be expressed in the narrative story based on the determined importance values applicable to the modular angles corresponding thereto” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 8 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “providing a user-interactive tool for authoring and/or editing the story specification in response to input from a user without the necessity of the user authoring, editing, or reviewing computer executable code in a general purpose programming language; and wherein the parameterizing and including steps are performed in response to user inputs received through the provided user-interactive tool” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 9 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “performing the parameterizing and including steps for a plurality of different story specifications to build a library of story specifications for a plurality of different specific story types or specific content verticals; and wherein the method further comprises (1) selecting a story specification from the library in response to user input and (2) performing the processing, executing, and generating steps with respect to the selected story specification” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the modular angle is associated with a plurality of applicability condition parameters for testing to determine whether the interpretation validly characterizes data, wherein the instructions are further configured to, as part of the parameterization of the modular angle, link the applicability condition parameters to the specific story type or content vertical and one or more elements or derived features of the structured data” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





	101 SUMMARY ANALYSIS: 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the instructions are further configured to, as part of the execution of the executable code, test the linked applicability condition parameters against the structured data or data derived therefrom to determine whether the interpretation validly characterizes the structured data” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





	101 SUMMARY ANALYSIS: 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the story specification further comprises a specification of a plurality of derived features that are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language; and wherein the analytical framework is configured to compute the derived features; and wherein at least one of the applicability condition parameters is linked to at least one of the derived features” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




	101 SUMMARY ANALYSIS: 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the story specification further comprises a plurality of content blocks, wherein each content block defines how a corresponding section of the narrative story is to be generated, wherein each content block includes a specification of a modular angle with a corresponding interpretation for consideration with respect to the corresponding section” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




	101 SUMMARY ANALYSIS: 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the instructions are further configured to: determine an importance value applicable to each of the modular angles whose corresponding interpretation was determined to validly characterize the structured data; and select which of the interpretations determined to validly characterize the structured data are to be expressed in the narrative story based on the determined importance values applicable to the modular angles corresponding thereto” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




	101 SUMMARY ANALYSIS: 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “provide a user-interactive tool for authoring and/or editing the story specification in response to input from a user without the necessity of the user authoring, editing, or reviewing computer executable code in a general purpose programming language; and perform the parameterization and include operations in response to user inputs received through the provided user-interactive tool” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





	101 SUMMARY ANALYSIS: 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a computer program product. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the instructions are further configured to: perform the parameterization and include operations for a plurality of different story specifications to build a library of story specifications for a plurality of different specific story types or specific content verticals; select a story specification from the library in response to user input; and perform the process, execution, and generate operations with respect to the selected story specification” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



	101 SUMMARY ANALYSIS: 
Claim 20is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for taking different story types, allowing a person to follow a path and modify the path whenever the person chooses, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 20 recites a system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for identifying different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can based on observations can identify different story paths, allow a user to select a path which contains scene and objects, and allow the user to interact with the objects to change story paths and story types by matching user interactions with different choices.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “…processor-executable instructions” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the instructions are further configured to: perform the parameterization and include operations for a plurality of different story specifications to build a library of story specifications for a plurality of different specific story types or specific content verticals; select a story specification from the library in response to user input; and perform the process, execution, and generate operations with respect to the selected story specification” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehud Reiter et al. “Building Applied Natural Language Generation Systems” (herein as ‘Reiter’) and further in view of Andrieu et al. U.S. Patent No. 7,246,315 (herein as ‘Andrieu’).

As to claim 1 Reiter teaches a method for automatically generating a narrative story about a data set, the data set comprising structured data in a plurality of fields and/or categories that describe one or more events, situations, entities, and/or combinations thereof, the method comprising: 
parameterizing a modular angle, wherein the modular angle corresponds to an interpretation for characterizing data (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures);
Reiter does not teach but Andrieu teaches wherein the modular angle is re-usable with respect to a plurality of different story types or content verticals, and wherein the parameterizing operates to configure the modular angle for a specific story type or a specific content vertical (Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical); 
Reiter and Andrieu are analogous art because they are in the same field of endeavor, narrative story processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the natural language processing of Reiter to include the different types of stories of Andrieu, to allow different predetermine stories based on the user path. The suggestion/motivation to combine is that it would be obvious to try in order to allow a large number of simultaneous users to interact in the story (Col. 2 Lines 16-21 Andrieu).
including a specification of the parameterized modular angle in a story specification, wherein the story specification organizes a narrative structure for the narrative story, the story specification comprising (1) specifications of a plurality of data models (Pg. 19 Reiter discloses “each schema is a pattern that specifics how a particular text plan should be constructed using smaller schemas or atomic messages”. Pg. 9 section 4.1.1 Reiter discloses the message creation process consist of filtering and summarizing input data and creating messages language. Pg. 19 3rd paragraph, Reiter discloses a high level specification such as Information-Next-Train-Schema.  The data component is seen as the smaller schema Next-Train-Information-Schema. The computational components are seen as Number-of-Trains-In-Period message and Identity message and a departure message. The smaller schemas are seen as the data models. The pattern within the schema is seen as story specification);
and (2) the specification of the parameterized modular angle (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures);
wherein the specifications of the data models and the parameterized modular angle are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language (Pg. 19 Reiter discloses "schema languages can be thought of as special-purpose programming languages”. Pg. 19 Reiter discloses “schema languages can be thought of as special-purpose programming languages”. The smaller second schemas and messages are included in the first schema. Since the first schema is coded in special-purpose programming languages the messages and smaller second schemas are coded in special-purpose programing languages. A definition of general is “common/usual”. A definition of special is “different from usual”. Therefore, special is not general. Special-purpose programming language is not general purpose programming language, and therefore is not executable by a computer since the applicant’s specifications stated that components not expressed in a general purpose programming language are not directly executable by a computer);
processing the story specification to generate executable code that defines an analytical framework for analyzing the structured data (Pg. 17 Reiter discloses the system contains rules that messages contains a text type t, that will contain a message type of m, under condition. The data within the prepared set is seen as the text type t.  The data derived from the prepared data set is seen message type of m. The applicability conditions are seen as the conditions. P.19 Reiter discloses the smaller schemas decide which messages to include); 
executing the executable code with respect to the structured data to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m);
in response to a determination that the interpretation corresponding to the parameterized modular angle validly characterizes the structured data, generating a narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses the interpretation in natural language (Pg. 17 Reiter discloses the derived message of type m is seen as expressed data interpretation identified with respect to the data set).
and wherein the method steps are performed by a processor (Col. 7 Lines 60-65 Andrieu).

As to claim 2 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Reiter teaches wherein the modular angle is associated with a plurality of applicability condition parameters for testing to determine whether the interpretation validly characterizes data, wherein the parameterizing step links the applicability condition parameters to the specific story type or content vertical and one or more elements or derived features of the structured data  (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m).

As to claim 3 Reiter in combination with Andrieu teaches each and every limitation of claim 2.
In addition Reiter teaches wherein the executing step comprises testing the linked applicability condition parameters against the structured data or data derived therefrom to determine whether the interpretation validly characterizes the structured data (Pg. 19 Reiter discloses schemas include messages.  The schema conduct conditional test on the messages to be included.  The schemas are seen as modular data structures).

As to claim 4 Reiter in combination with Andrieu teaches each and every limitation of claim 3.
In addition Reiter teaches wherein the story specification further comprises a specification of a plurality of derived features that are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language; and wherein the analytical framework is configured to compute the derived features; and wherein at least one of the applicability condition parameters is linked to at least one of the derived features (Pg. 13 Fig. 3, Reiter discloses “the architecture of a Natural Language Generation System which completes the steps of (1,2,3). Pg. 23 Reiter discloses the most common model of lexicalization is one where the lexicalization module converts an input graph whose primitives are domain concepts and relations into an output graph whose primitives are words and syntactic relations”).

As to claim 5 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Reiter teaches wherein the story specification further comprises a plurality of content blocks, wherein each content block defines how a corresponding section of the narrative story is to be generated, wherein each content block includes a specification of a modular angle with a corresponding interpretation for consideration with respect to the corresponding section (Col. 18 Lines 5-10 Andrieu discloses “at the second level, act grammar generates individual acts and defines a sequence of potential scenes.  Stories comprise acts, each of which has its own grammar comprising scenes.  Acts include required and optional value transitions, and scene options and possible sequences”. Col. 18 Lines 29-33 Andrieu discloses “each level of grammar maintains wide variability, defining rules that allow a PNA uniquely assigned to a user or player to select from among many possibilities on the fly to manage its user's experience of a story”. Examiner: The content block is seen as the second level act grammar from the narrative form. The act grammar consists of individual acts and defines a sequence of potential scenes which is seen as each content block defines how a corresponding section of the narrative story is to be generated).

As to claim 6 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Reiter teaches wherein the parameterizing step comprises parameterizing a plurality of modular angles that are re-usable with respect to a plurality of different story types or content verticals, wherein each modular angle corresponds to a different interpretation of data, wherein the parameterizing operates to configure the modular angles for the specific story type or the specific content vertical, and wherein the story specification comprises a plurality of specifications of the parameterized modular angles (Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical);
wherein the executing step comprises executing the executable code with respect to the structured data to determine whether any of the interpretations corresponding to the parameterized modular angles validly characterize the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m);  
and wherein the generating step comprises, in response to a determination that a plurality of the interpretations corresponding to the parameterized modular angles validly characterize the structured data, generating the narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses, in natural language, a plurality of the interpretations determined to validly characterize the structured data (Pg. 17 Reiter discloses the derived message of type m is seen as expressed data interpretation identified with respect to the data set).

As to claim 7 Reiter in combination with Andrieu teaches each and every limitation of claim 6.
In addition Reiter teaches further comprising: determining an importance value applicable to each of the parameterized modular angles whose corresponding interpretation was determined to validly characterize the structured data; and selecting which of the interpretations determined to validly characterize the structured data are to be expressed in the narrative story based on the determined importance values applicable to the parameterized modular angles corresponding thereto (Col. 19 Lines 28-36 Andrieu discloses “(4) scripted transition possibilities, where human authors have defined particular value transitions within a story that can morph it into a different narrative form (see transition marked by a rectangular symbol in FIG. 21); (5) autonomous transition possibilities, wherein the PNA uses plan recognition to determine that a player or user intends to pursue a different narrative form, whereby upon recognition, the PNA can change the story into that narrative form on the fly (see transition marked by circular symbol in FIG. 21).”  Col. 18 Lines 11-18 Andrieu discloses scene grammar generates individual scenes and defines a sequence of potential beats. Scenes have a grammar as well, describing the beats, or action/reaction possibilities that drive a scene, and their pacing and abstracted content.  Examiner: The inherent importance of an angle is seen as human authors have defined particular value transitions within a story).

As to claim 8 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Reiter teaches further comprising: providing a user-interactive tool for authoring and/or editing the story specification in response to input from a user without the necessity of the user authoring, editing, or reviewing computer executable code in a general purpose programming language; and wherein the parameterizing and including steps are performed in response to user inputs received through the provided user-interactive tool (Col. 8 Lines 19-29 Andrieu discloses “at any particular time, Lisa's PNA OA1 may manage multiple stories or stories for Lisa.  Each story is an instantiation of a narrative form, e.g., as contained in the narrative form library 4, and a given narrative form may create multiple unique stories.  Lisa's PNA OA1 determines which story sets the current scene for Lisa (e.g., which is the primary story), and manages transitions of the primary status among stories, as set forth in more detail below with reference to FIGS. 12 16.  Lisa's PNA OA1 also may weave the various stories together in Lisa's experience.  Since it drives the actions for each scene, Lisa's PNA OA1 can pull scene elements from other active stories, as well as from other sources.”  Examiner: The personal narrative agent (PNA OA1) is seen as the user-interactive tool for authoring the story specification.  The authoring is seen setting the current scene and managing transitions among stories, as well as pull scene elements from other active stories).

As to claim 9 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Reiter teaches further comprising: performing the parameterizing and including steps for a plurality of different story specifications to build a library of story specifications for a plurality of different specific story types or specific content verticals; and wherein the method further comprises (1) selecting a story specification from the library in response to user input and (2) performing the processing, executing (Pg. 23 Reiter discloses “graph-rewriting lexical choice (blueprint) is most useful in multilingual generation, when the same conceptual content must be expressed in different languages. The technique handles quite naturally some kinds of lexical divergences between languages. For instance, the English sentence He swam across the river can be expressed in French as Il a travers la riviere a la nage (literally He crossed the river by swimming):6 these two messages are informationally equivalent, but not word-for-word isomorphic. These two sentences can be generated from a common input by a graph-rewriting lexicalization system that has both French and English dictionaries”);
Andrieu teaches and generating steps with respect to the selected story specification (Col. 7 Lines 65-69 Andrieu discloses “each of Stories 1-8 is typically based on a narrative form from a narrative form library 4 available within a computer system memory and/or within its programming. Col.8 Lines 2-8 Andrieu discloses for example, Stories 1 and 4 are each based on narrative form A, Stories 2 and 8 are each based on narrative form B, Story 5 is based on narrative form C and Stories 3 and 6 7 are each based on narrative form D. Col. 8 Lines 19-29 Andrieu discloses at any particular time, Lisa's PNA OA1 may manage multiple stories or stories for Lisa.  Each story is an instantiation of a narrative form, e.g., as contained in the narrative form library 4, and a given narrative form may create multiple unique stories.  Lisa's PNA OA1 determines which story sets the current scene for Lisa (e.g., which is the primary story), and manages transitions of the primary status among stories, as set forth in more detail below with reference to FIGS. 12 16.  Lisa's PNA OA1 also may weave the various stories together in Lisa's experience.  Since it drives the actions for each scene, Lisa's PNA OA1 can pull scene elements from other active stories, as well as from other sources.” Examiner: The different narrative forms are seen as the different story type with a different content vertical).  The personal narrative agent (PNA OA1) is seen as the user-interactive tool for authoring the story specification.  The authoring is seen setting the current scene and managing transitions among stories, as well as pull scene elements from other active stories).

As to claim 10 Reiter teaches a computer program product for automatically generating a narrative story about a data set, the data set comprising structured data in a plurality of fields and/or categories that describe one or more events, situations, entities, and/or combinations thereof, the computer program product comprising: a plurality of processor-executable instructions that are resident on a non- transitory computer-readable storage medium, wherein the instructions are configured for execution by a processor to cause the processor to: 
parameterize a modular angle, wherein the modular angle corresponds to an interpretation for characterizing data (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures); 
Reiter does not teach but Andrieu teaches wherein the modular angle is re-usable with respect to a plurality of different story types or content verticals, and wherein the parameterization operates to configure the modular angle for a specific story type or a specific content vertical (Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical); 
Reiter and Andrieu are analogous art because they are in the same field of endeavor, narrative story processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the natural language processing of Reiter to include the different types of stories of Andrieu, to allow different predetermine stories based on the user path. The suggestion/motivation to combine is that it would be obvious to try in order to allow a large number of simultaneous users to interact in the story (Col. 2 Lines 16-21 Andrieu).
Reiter does not teach but Andrieu teaches include a specification of the parameterized modular angle in a story specification, wherein the story specification organizes a narrative structure for the narrative story, the story specification comprising (1) specifications of a plurality of data models (Pg. 19 Reiter discloses “each schema is a pattern that specifics how a particular text plan should be constructed using smaller schemas or atomic messages”. Pg. 9 section 4.1.1 Reiter discloses the message creation process consist of filtering and summarizing input data and creating messages language. Pg. 19 3rd paragraph, Reiter discloses a high level specification such as Information-Next-Train-Schema.  The data component is seen as the smaller schema Next-Train-Information-Schema. The computational components are seen as Number-of-Trains-In-Period message and Identity message and a departure message. The smaller schemas are seen as the data models. The pattern within the schema is seen as story specification);
and (2) the specification of the parameterized modular angle (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures);
wherein the specifications of the data models and the parameterized modular angle are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language (Pg. 19 Reiter discloses "schema languages can be thought of as special-purpose programming languages”. Pg. 19 Reiter discloses “schema languages can be thought of as special-purpose programming languages”. The smaller second schemas and messages are included in the first schema. Since the first schema is coded in special-purpose programming languages the messages and smaller second schemas are coded in special-purpose programing languages. A definition of general is “common/usual”. A definition of special is “different from usual”. Therefore, special is not general. Special-purpose programming language is not general purpose programming language, and therefore is not executable by a computer since the applicant’s specifications stated that components not expressed in a general purpose programming language are not directly executable by a computer);
process the story specification to generate executable code that defines an analytical framework for analyzing the structured data (Pg. 17 Reiter discloses the system contains rules that messages contains a text type t, that will contain a message type of m, under condition. The data within the prepared set is seen as the text type t.  The data derived from the prepared data set is seen message type of m. The applicability conditions are seen as the conditions. P.19 Reiter discloses the smaller schemas decide which messages to include);
execute the executable code with respect to the structured data to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m);
and in response to a determination that the interpretation corresponding to the parameterized modular angle validly characterizes the structured data, generate a narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses the interpretation in natural language (Pg. 17 Reiter discloses the derived message of type m is seen as expressed data interpretation identified with respect to the data set).

As to claim 11 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Reiter teaches wherein the modular angle is associated with a plurality of applicability condition parameters for testing to determine whether the interpretation validly characterizes data, wherein the instructions are further configured to, as part of the parameterization of the modular angle, link the applicability condition parameters to the specific story type or content vertical and one or more elements or derived features of the structured data  (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m).

As to claim 12 Reiter in combination with Andrieu teaches each and every limitation of claim 11.
In addition Reiter teaches wherein the instructions are further configured to, as part of the execution of the executable code, test the linked applicability condition parameters against the structured data or data derived therefrom to determine whether the interpretation validly characterizes the structured data (Pg. 19 Reiter discloses schemas include messages.  The schema conduct conditional test on the messages to be included.  The schemas are seen as modular data structures).

As to claim 13 Reiter in combination with Andrieu teaches each and every limitation of claim 12.
In addition Reiter teaches wherein the story specification further comprises a specification of a plurality of derived features that are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language; and wherein the analytical framework is configured to compute the derived features; and wherein at least one of the applicability condition parameters is linked to at least one of the derived features (Pg. 13 Fig. 3, Reiter discloses “the architecture of a Natural Language Generation System which completes the steps of (1,2,3). Pg. 23 Reiter discloses the most common model of lexicalization is one where the lexicalization module converts an input graph whose primitives are domain concepts and relations into an output graph whose primitives are words and syntactic relations”).

As to claim 14 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Reiter teaches wherein the story specification further comprises a plurality of content blocks, wherein each content block defines how a corresponding section of the narrative story is to be generated, wherein each content block includes a specification of a modular angle with a corresponding interpretation for consideration with respect to the corresponding section (Col. 18 Lines 5-10 Andrieu discloses “at the second level, act grammar generates individual acts and defines a sequence of potential scenes.  Stories comprise acts, each of which has its own grammar comprising scenes.  Acts include required and optional value transitions, and scene options and possible sequences”. Col. 18 Lines 29-33 Andrieu discloses “each level of grammar maintains wide variability, defining rules that allow a PNA uniquely assigned to a user or player to select from among many possibilities on the fly to manage its user's experience of a story”. Examiner: The content block is seen as the second level act grammar from the narrative form. The act grammar consists of individual acts and defines a sequence of potential scenes which is seen as each content block defines how a corresponding section of the narrative story is to be generated).


As to claim 15 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Reiter teaches wherein the instructions are further configured to parameterize a plurality of modular angles that are re-usable with respect to a plurality of different story types or content verticals, wherein each modular angle corresponds to a different interpretation of data, wherein the parameterizing operates to configure the modular angles for the specific story type or the specific content vertical, and wherein the story specification comprises a plurality of specifications of the parameterized modular angles (Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical);
wherein the instructions are further configured to, as part of the execution of the executable code, determine whether any of the interpretations corresponding to the parameterized modular angles validly characterize the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m);  
and wherein the instructions are further configured to, as part of the narrative story generation and in response to a determination that a plurality of the interpretations corresponding to the parameterized modular angles validly characterize the structured data, generate the narrative story about the structured data in accordance with the narrative structure from the story specification, and wherein the narrative story expresses, in natural language, a plurality of the interpretations determined to validly characterize the structured data (Pg. 17 Reiter discloses the derived message of type m is seen as expressed data interpretation identified with respect to the data set).

As to claim 16 Reiter in combination with Andrieu teaches each and every limitation of claim 15.
In addition Reiter teaches wherein the instructions are further configured to: determine an importance value applicable to each of the parameterized modular angles whose corresponding interpretation was determined to validly characterize the structured data; and select which of the interpretations determined to validly characterize the structured data are to be expressed in the narrative story based on the determined importance values applicable to the parameterized modular angles corresponding thereto (Col. 19 Lines 28-36 Andrieu discloses “(4) scripted transition possibilities, where human authors have defined particular value transitions within a story that can morph it into a different narrative form (see transition marked by a rectangular symbol in FIG. 21); (5) autonomous transition possibilities, wherein the PNA uses plan recognition to determine that a player or user intends to pursue a different narrative form, whereby upon recognition, the PNA can change the story into that narrative form on the fly (see transition marked by circular symbol in FIG. 21).”  Col. 18 Lines 11-18 Andrieu discloses scene grammar generates individual scenes and defines a sequence of potential beats. Scenes have a grammar as well, describing the beats, or action/reaction possibilities that drive a scene, and their pacing and abstracted content.  Examiner: The inherent importance of an angle is seen as human authors have defined particular value transitions within a story).

As to claim 17 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Reiter teaches wherein the instructions are further configured to: provide a user-interactive tool for authoring and/or editing the story specification in response to input from a user without the necessity of the user authoring, editing, or reviewing computer executable code in a general purpose programming language; and perform the parameterization and include operations in response to user inputs received through the provided user-interactive tool (Col. 8 Lines 19-29 Andrieu discloses “at any particular time, Lisa's PNA OA1 may manage multiple stories or stories for Lisa.  Each story is an instantiation of a narrative form, e.g., as contained in the narrative form library 4, and a given narrative form may create multiple unique stories.  Lisa's PNA OA1 determines which story sets the current scene for Lisa (e.g., which is the primary story), and manages transitions of the primary status among stories, as set forth in more detail below with reference to FIGS. 12 16.  Lisa's PNA OA1 also may weave the various stories together in Lisa's experience.  Since it drives the actions for each scene, Lisa's PNA OA1 can pull scene elements from other active stories, as well as from other sources.”  Examiner: The personal narrative agent (PNA OA1) is seen as the user-interactive tool for authoring the story specification.  The authoring is seen setting the current scene and managing transitions among stories, as well as pull scene elements from other active stories).

As to claim 18 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Reiter teaches wherein the instructions are further configured to: perform the parameterization and include operations for a plurality of different story specifications to build a library of story specifications for a plurality of different specific story types or specific content verticals; select a story specification from the library in response to user input; and perform the process, execution (Pg. 23 Reiter discloses “graph-rewriting lexical choice (blueprint) is most useful in multilingual generation, when the same conceptual content must be expressed in different languages. The technique handles quite naturally some kinds of lexical divergences between languages. For instance, the English sentence He swam across the river can be expressed in French as Il a travers la riviere a la nage (literally He crossed the river by swimming):6 these two messages are informationally equivalent, but not word-for-word isomorphic. These two sentences can be generated from a common input by a graph-rewriting lexicalization system that has both French and English dictionaries”);
Andrieu teaches and generate operations with respect to the selected story specification (Col. 7 Lines 65-69 Andrieu discloses “each of Stories 1-8 is typically based on a narrative form from a narrative form library 4 available within a computer system memory and/or within its programming. Col.8 Lines 2-8 Andrieu discloses for example, Stories 1 and 4 are each based on narrative form A, Stories 2 and 8 are each based on narrative form B, Story 5 is based on narrative form C and Stories 3 and 6 7 are each based on narrative form D. Col. 8 Lines 19-29 Andrieu discloses at any particular time, Lisa's PNA OA1 may manage multiple stories or stories for Lisa.  Each story is an instantiation of a narrative form, e.g., as contained in the narrative form library 4, and a given narrative form may create multiple unique stories.  Lisa's PNA OA1 determines which story sets the current scene for Lisa (e.g., which is the primary story), and manages transitions of the primary status among stories, as set forth in more detail below with reference to FIGS. 12 16.  Lisa's PNA OA1 also may weave the various stories together in Lisa's experience.  Since it drives the actions for each scene, Lisa's PNA OA1 can pull scene elements from other active stories, as well as from other sources.” Examiner: The different narrative forms are seen as the different story type with a different content vertical).  The personal narrative agent (PNA OA1) is seen as the user-interactive tool for authoring the story specification.  The authoring is seen setting the current scene and managing transitions among stories, as well as pull scene elements from other active stories).

As to claim 19 Reiter teaches a system for automatically generating a narrative story about a data set, the data set comprising structured data in a plurality of fields and/or categories that describe one or more events, situations, entities, and/or combinations thereof, the system comprising: 
a processor; and a memory; wherein the processor is configured to: 
parameterize a modular angle, wherein the modular angle corresponds to an interpretation for characterizing data (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures);
Reiter does not teach but Andrieu teaches wherein the modular angle is re-usable with respect to a plurality of different story types or content verticals, and wherein the parameterization operates to configure the modular angle for a specific story type or a specific content vertical (Fig. 4a and Andrieu Col. 8 Lines 19-24 discloses the each story is an instantiation of a narrative form, and a given narrative form may create multiple unique stories. The narrative forms are the basis of the modular data structures. Fig. 19 and Col. 17 Andrieu discloses the components/grammar of the narrative form that are used to generate the unique story.  The grammars of the narrative form are seen as the components that contain applicability condition parameters that interpret data. Col. 18 Lines 46-60 Andrieu discloses the story transitions into a new storage based upon artistic triggers. Col. 16 Lines 43-51 Andrieu discloses triggers transition events which update the scene.  The triggers reside within the grammars of the different narrative forms.  The triggers are the parameters that are used to interpret the data.  Col. 18 Lines 29-33 Andrieu discloses rules allow a user to select from among many possibilities on to fly to manage the user’s experience of a story.  Col. 10 Lines 38-43 Andrieu discloses Lisa and Mike’s negotiate with one another for story opportunities by sharing an interest in a set of objects that is used for Lisa's and Mike's story.  The objects within a story are seen as the modular data structures.  The objects being used in Lisa’ and Mike’s story are seen as reusing the modular data structures with respected to different story type of content verticals. Col. 18 Line 4 Andrieu discloses the story contains a genre. The genre is seen as the content vertical); 
Reiter and Andrieu are analogous art because they are in the same field of endeavor, narrative story processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the natural language processing of Reiter to include the different types of stories of Andrieu, to allow different predetermine stories based on the user path. The suggestion/motivation to combine is that it would be obvious to try in order to allow a large number of simultaneous users to interact in the story (Col. 2 Lines 16-21 Andrieu).
include a specification of the parameterized modular angle in a story specification, wherein the story specification is stored in the memory and organizes a narrative structure for the narrative story, the story specification comprising (1) specifications of a plurality of data models (Pg. 19 Reiter discloses “each schema is a pattern that specifics how a particular text plan should be constructed using smaller schemas or atomic messages”. Pg. 9 section 4.1.1 Reiter discloses the message creation process consist of filtering and summarizing input data and creating messages language. Pg. 19 3rd paragraph, Reiter discloses a high level specification such as Information-Next-Train-Schema.  The data component is seen as the smaller schema Next-Train-Information-Schema. The computational components are seen as Number-of-Trains-In-Period message and Identity message and a departure message. The smaller schemas are seen as the data models. The pattern within the schema is seen as story specification);
and (2) the specification of the parameterized modular angle (P.19 Reiter discloses smaller schema. The smaller schemas are seen as modular data structures);
wherein the specifications of the data models and the parameterized modular angle are not expressed as program code directly executable by a processor and are not expressed in a general purpose programming language (Pg. 19 Reiter discloses "schema languages can be thought of as special-purpose programming languages”. Pg. 19 Reiter discloses “schema languages can be thought of as special-purpose programming languages”. The smaller second schemas and messages are included in the first schema. Since the first schema is coded in special-purpose programming languages the messages and smaller second schemas are coded in special-purpose programing languages. A definition of general is “common/usual”. A definition of special is “different from usual”. Therefore, special is not general. Special-purpose programming language is not general purpose programming language, and therefore is not executable by a computer since the applicant’s specifications stated that components not expressed in a general purpose programming language are not directly executable by a computer);
process the story specification to generate executable code that defines an analytical framework for analyzing the structured data (Pg. 17 Reiter discloses the system contains rules that messages contains a text type t, that will contain a message type of m, under condition. The data within the prepared set is seen as the text type t.  The data derived from the prepared data set is seen message type of m. The applicability conditions are seen as the conditions. P.19 Reiter discloses the smaller schemas decide which messages to include);
execute the executable code with respect to the structured data to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m);
and in response to a determination that the interpretation corresponding to the modular angle validly characterizes the structured data, generate a narrative story about the structured data in accordance with the narrative structure from the story specification (Pg. 17 Reiter discloses the derived message of type m is seen as expressed data interpretation identified with respect to the data set);
and wherein the narrative story expresses the interpretation in natural language (Col. 7 Lines 60-65 Andrieu).

As to claim 20 Reiter in combination with Andrieu teaches each and every limitation of claim 19.
In addition Andrieu teaches wherein the processor is configured as a domain- independent general-purpose narrative generation platform, the platform being adaptable to automatically generate narrative stories of a plurality of different story types or content verticals by changing the parameterization of the modular angle and/or changing the story specification (Col. 8 Lines 19-29 Andrieu discloses “at any particular time, Lisa's PNA OA1 may manage multiple stories or stories for Lisa.  Each story is an instantiation of a narrative form, e.g., as contained in the narrative form library 4, and a given narrative form may create multiple unique stories.  Lisa's PNA OA1 determines which story sets the current scene for Lisa (e.g., which is the primary story), and manages transitions of the primary status among stories, as set forth in more detail below with reference to FIGS. 12 16.  Lisa's PNA OA1 also may weave the various stories together in Lisa's experience.  Since it drives the actions for each scene, Lisa's PNA OA1 can pull scene elements from other active stories, as well as from other sources”. Col. 8 Lines 51-55 Andrieu discloses “Lisa's PNA OA1 continuously updates the belief data including data relating to input from Lisa and interactions and activities of characters and objects in the environment.  Lisa's PNA OA1 furthers the narrative progression of each story by generating and presenting interactive opportunities that Lisa may or may not choose to pursue.  For example, Lisa's PNA OA1 manages transitions between stories seamlessly such that Lisa is never confined to pursuit of an isolated story experience”. Examiner:  Automatically generating narrative stories is seen as a given narrative form may create multiple unique stores).


As to claim 21 Reiter in combination with Andrieu teaches each and every limitation of claim 1.
In addition Andrieu teaches wherein the parameterizing step includes linking a parameter of the modular angle to an element of the structured data or data derived therefrom, and wherein the analytical framework comprises computational elements for testing the linked structured data element or data derived therefrom to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m. The rule is seen as the linking of the parameter to the structured data).

As to claim 22 Reiter in combination with Andrieu teaches each and every limitation of claim 10.
In addition Andrieu teaches wherein the parameterization operates to link a parameter of the modular angle to an element of the structured data or data derived therefrom, and wherein the analytical framework comprises computational elements for testing the linked structured data element or data derived therefrom to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m. The rule is seen as the linking of the parameter to the structured data).

As to claim 23 Reiter in combination with Andrieu teaches each and every limitation of claim 19.
In addition Andrieu teaches wherein the parameterization operates to link a parameter of the modular angle to an element of the structured data or data derived therefrom, and wherein the analytical framework comprises computational elements for testing the linked structured data element or data derived therefrom to determine whether the interpretation corresponding to the parameterized modular angle validly characterizes the structured data (Pg. 17 Reiter discloses the rules contain condition which are used to correspond to data interpretation deemed to be accurate.  The interpretation is seen as text of type t, will contain a message of type m. The rule is seen as the linking of the parameter to the structured data).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al. U.S. Patent No. 7,818,329 (herein as ‘Campbell’).
Campbell teaches a method and apparatus is disclosed that receives an input narrative in a particular media format, and produces therefrom a multimedia enriched version of the input narrative. In one embodiment, a method is provided for enriching an input narrative with multimedia content, wherein the method includes the step of selectively segmenting the input narrative to form queries pertaining to different portions or elements of the input narrative. The method further comprises retrieving multimedia artifacts from one or more multimedia repositories, wherein each retrieved multimedia artifact is associated with one of the queries, and selecting a subset of the retrieved multimedia artifacts, wherein the subset includes artifacts comprising different types of multimedia content. The input narrative is then combined with respective multimedia artifacts of the subset, in order to provide an enriched and enhanced narrative.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 28, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                      /AMRESH SINGH/Primary Examiner, Art Unit 2159